119 N.H. 201 (1979)
MARIE IRENE LEPAGE
v.
ROLAND L'HEUREUX
No. 78-292.
Supreme Court of New Hampshire.
March 30, 1979
Sheehan, Phinney, Bass & Green, of Manchester (James Q. Shirley orally), for the plaintiff.
Wiggin & Nourie, of Manchester (James W. Donchess orally), for the defendant.

MEMORANDUM OPINION
On March 29, 1970, plaintiff was a passenger in a motor vehicle that was involved in an accident while being operated by the defendant in *202 Brockton, Massachusetts. Plaintiff brought suit against the defendant by writ dated August 10, 1976. Defendant moved to dismiss because of the six-year statute of limitations. RSA 508:4. After a hearing, the motion was granted and plaintiff's exception was transferred by Loughlin, C.J.
[1, 2] Plaintiff argues that because defendant was in and out of various hospitals outside the State, those times should be excluded so as to toll the running of the statute. The defendant testified, however, that during the period from the date of the accident to the time of the hearing, he had a residence in this State and that during the time when he was in the hospital in Massachusetts, he returned to his New Hampshire abode on weekends. The evidence supports a finding by the trial court that the defendant had an abode in New Hampshire where service of process could have been made and that there had been no tolling of the statute. In the absence of specific findings, the trial court is presumed to have made all findings necessary to support its decree. Tibbetts v. Tibbetts, 109 N.H. 239, 248 A.2d 75 (1968).
Exceptions overruled.